Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 1 of 19



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division


  ALEX M. CAVE,

         Plaintiff,

         v.                                                  DOCKET NO. 18-cv-21587-UU

  JULIE L. JONES, et al.

         Defendants.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S, WEXFORD
  HEALTH SOURCES, INC., MOTION TO DISMISS SECOND AMENDED COMPLAINT

         The Plaintiff, Alex M. Cave (the “Plaintiff” or “Cave”), by and through his undersigned

  counsel, hereby opposes the Defendant’s, Wexford Health Sources, Inc. (the “Defendant” or

  “Wexford”), Motion to Dismiss Second Amended Complaint (the “Motion”) [DE 78] and

  submits the following Response in Opposition (“Response”).

  I.     INTRODUCTION

         On September 10, 2018, Cave filed his Second Amended Complaint [DE 72] asserting

  two counts: (i) a civil rights claim pursuant to 42 U.S.C. §§ 1983, 1988 and the Eighth

  Amendment of the United States Constitution, and (ii) a claim of negligence pursuant to Florida

  common law. On September 20, 2018, Wexford filed its Motion pursuant to Fed. R. Civ. P.

  12(b)(6) and 12(f). [DE 78] at 1. Wexford alleges that: (i) Cave failed to state a claim of

  deliberate indifference; (ii) Wexford is immune from negligence claims pursuant to Florida law;

  (iii) Cave has failed to comply with pre-suit requirements pursuant to Florida law; (iv) Cave

  failed to exhaust his administrative remedies prior to filing suit; and (v) Cave’s punitive damages

  claims are not supported by fact or law. See [DE 78] at 2-3.



                                                  1
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 2 of 19



         Accepting Cave’s factual averments as true and drawing from its own experience and

  common sense, the Court should find the claims legally sufficient for four reasons. First, Cave

  states a claim of deliberate indifference. Second, Wexford is a corporation that is not, and

  should not be, immune from negligence claims under Florida law as it exhibited wanton and

  willful disregard of Plaintiff’s human rights and safety for purely economic reasons. Third, Cave

  asserted that he filed grievances and that all conditions precedent had been met or waived.

  Fourth, Cave’s punitive damages claims are supported by both fact and law.

         Wexford was responsible for providing medical care to prisoners at Everglades

  Corrections Institution (“Everglades CI”). Nevertheless, this responsibility was abrogated at all

  levels by Wexford’s employees in favor of Wexford’s policy or practice of refusing medical

  treatment to save and to thereby make as much money as possible. In support of his claim of

  deliberate indifference, Cave alleged that Wexford’s employees immediately denied Cave’s

  supported claims of injury, did not provide medical assessments, forced delay, refused to call or

  provide an ambulance, and failed to act in face of obvious, life-threatening harm. Wexford’s

  policy or practice objectively and subjectively posed a substantial risk of serious harm to Cave.

  The complaint states a causal connection between the substantial risk of harm alleged and the

  damages Cave suffered. Cave avers that all conditions precedent necessary to the filing of the

  action have been satisfied. Furthermore, Cave is entitled to present both federal and state counts

  in the alternative. The Defendant’s motion to dismiss should therefore be denied.

  II.    FACTUAL BACKGROUND

         At the time of the incidents at issue, Cave was an inmate at the Everglades CI in Miami,

  Florida. (¶ 6). Julie L. Jones (“Jones”) is the Secretary of the Florida Department of Corrections

  (“FDOC”) and is responsible for the overall operation of the FDOC and its prison facilities. (¶ 8).




                                                   2
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 3 of 19



  As Secretary of the FDOC, Jones has a non-delegable duty to provide constitutionally adequate

  security and medical care to all persons in her custody. Id. Wexford is a for-profit corporation

  with a principal place of business in Pennsylvania. (¶ 9). Since March 24, 2013, Wexford has

  contracted with the FDOC to provide medical and mental health care services to all persons

  confined in Everglades CI, to include Cave. Id. At the time of this incident, all medical

  professionals (including doctors and nurses) at Everglades CI were employed by Wexford. (¶

  10). Wexford’s employees included, among others, Dr. Dora Gaxiola (“Gaxiola”), LPN Ricky

  Rowe (“Rowe”), Dr. Oscar Ortega, and RN Marie Louissant (“Louissant”). (¶¶ 11-14). Wexford

  is responsible for the care of inmates at Everglades CI. ( ¶ 24). Wexford and its agents acted

  under color of state law. (¶ 25).

         Inmates at Everglades CI are completely dependent upon Wexford and the other named

  Defendants to provide them with their physical security and medical care. (¶¶ 27, 29). Prisoners

  are not free to seek their own care, even if they pay for it. (¶ 30). If a prisoner has a medical

  issue, he can access sick call, where he usually sees a nurse. (¶ 31). The nurse can refer the

  prisoner for an appointment with the institution physician. (¶ 31). If the physician believes a

  consult with a specialist is needed, the physician can request a consultation. Id. That request is

  forwarded to the Utilization Management (“UM”) in Tallahassee, which is controlled by

  Defendants to include Wexford. Id. UM can either approve or deny the request. Id. In an

  emergency - or life-threatening - situations, inmates are allowed to receive surgery. (¶ 32).

         In the afternoon of April 22, 2014, multiple inmates assaulted and knocked Cave

  unconscious while he was using the bathroom of the recreation yard at Everglades CI. (¶ 35).

  While Cave was unconscious, these inmates shoved a long, metal rod into his rectum. (¶¶ 35,

  78). After Cave became conscious, he dressed himself, was in a lot of pain, and went back to his




                                                    3
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 4 of 19



  cell. (¶¶ 36, 37 and 43.) As soon as he sat down on his bed, Cave felt intense pain coming from

  his rectum and stomach areas. (¶ 44). Cave immediately tried to get to the medical unit, and he

  arrived there at approximately 5:30 p.m. (¶ 47).

         When Cave reached the medical unit, he was seen by the attending nurse, Rowe. (¶ 48).

  Cave had multiple marks, scratches, abrasions, and lumps on him. (¶ 59). Nevertheless, when

  Cave explained the assault and his pain, Rowe immediately and without assessment stated, “I

  don’t believe you.” (¶¶ 49, 51). As Cave refused to leave the medical unit, Rowe left the room to

  get multiple corrections officers. (¶ 50). Instead of performing his own assessment, Rowe had

  corrections officers evaluate Cave. (¶¶ 51-54). At some point, Rowe noted that Cave’s medical

  condition was “life-threatening.” (¶ 63). Instead of calling for an ambulance, however, Rowe

  notified Gaxiola about the situation approximately two hours after Cave first reported to the

  medical unit. (¶ 61).

         No doctor was present at Everglades CI at this time. ( ¶ 55). Gaxiola was on-call but she

  did not come to Everglades CI to evaluate Cave. (¶ 56-57). Cave kept telling Rowe that he was

  in intense pain and needed to be brought to the emergency room. (¶ 65). Nevertheless, Cave was

  kept standing for hours at the medical unit (because he could not sit with a metal rod left in his

  abdomen) while Wexford and FDOC tried to determine who would pay for the emergency

  medical services and ambulance. (¶¶ 64, 67). Even one local law enforcement officer at the

  scene stated “this is wrong,” regarding the length of time Cave was forced to wait. (¶ 70.)

  Wexford never authorized an ambulance to take Cave to Jackson Memorial Hospital. (¶¶ 68, 71).

         Wexford has a policy or practice of minimizing medical treatment to lower costs, even in

  life-threatening conditions. (¶ 118). The reason for this policy is that Wexford is attempting to

  maximize profits by denying pain relief and medical services as well as shifting the costs for




                                                     4
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 5 of 19



  medical and ambulance services to others. (¶¶ 67, 115). Wexford did not have a doctor present

  at Everglades CI, nor did a doctor ever come to Everglades CI to assess Cave on April 22, 2014.

  (¶ 56-57). This policy or practice includes refusing to call an ambulance when inmates like Cave

  present with a life-threatening condition. (¶¶ 68, 120). Wexford’s policy or practice, as

  implemented by its employees, caused Cave to wait from 5:30 p.m. to 11:30 p.m. on April 22,

  2014 before being allowed to leave Everglades CI for the emergency room at Jackson Memorial

  Hospital. (¶ 69). Moreover, Cave did not arrive at Jackson Memorial Hospital until

  approximately 1:30 a.m. on April 23, 2014. (¶ 77).

         At Jackson Memorial Hospital, the response was immediate to Cave’s symptoms. (¶ 78).

  Cave was immediately rushed to the emergency room. Id. He was immediately prepped for

  surgery, and he received a colostomy. (¶ 79). After the surgery, the treating doctor told Cave,

  “[i]f you were brought here earlier, the colostomy could have been prevented.” (¶ 80). Cave

  remained at the hospital for multiple days following the surgery. (¶ 81).

         Even after Cave returned to Everglades CI, Wexford’s employees continued to deny

  basic services and medication to Cave resulting from his surgery. (¶¶ 86-89, 91-93, 98-104). On

  May 9, 2014, Cave bled excessively into his colostomy bag and declared a medical emergency.

  (¶ 84). Cave’s situation was relayed to the on-call medical provider, Louissant; however,

  Louissant did not come in to Everglades CI to see Cave. (¶ 87). Instead, Louissant denied any

  pain medication and simply ordered Cave back to confinement without any examination. (¶ 88).

  On May 10, 2014, Cave again excessively bled into his colostomy bag and a corrections officer

  declared a medical emergency. (¶ 90). After Cave was brought to the medical unit on a stretcher,

  he had to wait for approximately three hours for Gaxiola, the on-call physician, to arrive. (¶ 91).

  Gaxiola again did not evaluate, let alone speak with, Cave. (¶ 92). Instead, Cave was returned to




                                                   5
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 6 of 19



  his cell in severe pain. (¶ 93). On May 12, 2014, Cave had a third incident of excessive bleeding

  into this colostomy bag that was declared a medical emergency. (¶¶ 94, 98). Despite being in

  severe pain, Cave was denied any pain medication. (¶ 102). Cave requested to be brought to an

  outside hospital to determine why he was bleeding so excessively; but, Ortega ignored his

  request. (¶ 101). Ortega followed Wexford’s cost-cutting policy and intended to cause Cave

  harm. (¶ 102). Ortega ordered that Cave be shackled to his bed in the infirmary despite the

  advice of a corrections officer. (¶ 103). Cave was the only inmate handcuffed to his bed in

  general population. Id.

         Despite filing grievances in this mater, the warden, corrections officers, and medical staff

  did not properly investigate the responses to his medical emergency. (¶ 114). The FDOC and

  Everglades CI did not investigate the matter adequately. (¶ 109). The warden, corrections

  officers, and medical staff at Everglades CI did not properly investigate or answer Cave’s

  grievances. (¶ 110). Cave was denied medical treatment and pain relief due to the fact that

  Wexford wanted to make as much money by denying basic pain relief and medical services on

  his case. (¶ 115). Cave suffered from pain and emotional distress resulting from the assault and

  corresponding medical response by Wexford and its agents. (¶ 82). Wexford acted outside the

  scope of its duties and in an arbitrary manner. (¶ 26). Finally, Cave avers that all conditions

  precedent necessary to the filing of this action have been satisfied or waived., including but not

  limited to Cave complying with and exhausting all of his administrative remedies pursuant to the

  Prisoner Litigation Reform Act. (¶ 34.)

  III.   LEGAL STANDARD

         In ruling on a motion to dismiss, the Court must accept the factual allegations set forth in

  the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial




                                                   6
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 7 of 19



  plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 663.

  The court is permitted to draw on its experience and common sense when determining whether a

  complaint states a plausible claim. Id. at 664. “[D]etailed factual allegations” are not required.

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The court considers the complaint in

  its entirety, including matters of which a court may take judicial notice. Tellabs, Inc. v. Makor

  Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The threshold of sufficiency that a complaint

  must meet to survive a motion to dismiss is exceedingly low. Ancata v. Prison Health Servs.,

  Inc., 769 F. 2d 700, 703 (11th Cir. 1985). A “heightened pleading standard” does not apply to

  civil cases alleging liability under 42 U.S.C. § 1983. Leatherman v. Tarrant County Narcotics

  Intelligence and Coordination Unit, 507 U.S. 163, 164 (1993). In addition, all reasonable

  inferences should be drawn in favor of the plaintiff. See Omar ex. rel. Cannon v. Lindsey, 334 F.

  3d 1246, 1247 (11th Cir. 2003).

  IV.    ARGUMENT

         A.      Cave Sufficiently States A Claim Of Deliberate Indifference.

         A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of

  constitutional rights. Section 1983 provides:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes to
         be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress, except that in
         any action brought against a judicial officer for an act or omission taken in such
         officer’s judicial capacity, injunctive relief shall not be granted unless a
         declaratory decree was violated or declaratory relief was unavailable.

  42 U.S.C. § 1983. A claim under § 1983 therefore requires: (i) a violation of a right




                                                   7
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 8 of 19



  secured by the Constitution or laws of the United States, and (ii) that the alleged

  deprivation was committed or caused by a person acting under color of state law. West v.

  Atkins, 487 U.S. 42, 48 (1988). The limitations and scrutiny of the Eighth Amendment

  are applicable to the States through the Fourteenth Amendment. Rhodes v. Chapman, 452

  U.S. 337, 345 (1981). It is settled law that “the treatment a prisoner receives in prison

  and the conditions under which he is confined are subject to scrutiny under the Eighth

  Amendment.” Farmer v. Brennan, 511 U.S. 825, 832 (1994).

         The Eighth Amendment embodies broad and idealistic concepts of dignity,

  civilized standards, humanity, and decency against which penal measures are evaluated.

  Estelle v. Gamble, 429 U.S. 97, 102 (1976). Punishments which involve the unnecessary

  and wanton infliction of pain are repugnant to the Eighth Amendment. Id. at 103. The

  government is obligated to provide medical care for those whom it is punishing by

  incarceration. Id. Even less serious cases, where the denial of medical care may result in

  pain and suffering, fail to serve any penological purpose. Id. The deliberate indifference

  to serious medical needs of prisoners constitutes the “unnecessary and wanton infliction

  of pain.” Id. at 104. This is true whether the indifference is manifested by prison doctors

  in their response to prisoner’s needs or by prison guards intentionally delaying access to

  medical care or intentionally interfering with prescribed treatment. Id. at 105. For

  damages and injunctive relief, the failure to give advance notice is not dispositive.

  Farmer, 511 U.S. at 847. A plaintiff may establish a defendant’s awareness by reliance

  on any relevant evidence. Id.




                                                   8
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 9 of 19



                  1.      Wexford is Subject to Section 1983 Liability as a Supervisor of Co-
                          Defendants Rowe, Gaxiola, Ortega, and Louissant.

          Wexford is subject to section 1983 liability as a supervisor under theories of respondeat

  superior or vicarious liability for the actions of its subordinates. It is well settled that if a

  plaintiff sues a supervisor, there must be proof that the alleged injuries resulted from an official

  custom, policy, or practice. Monell v. Department of Social Services, 436 U.S. 658, 694 (1978).

  The plaintiff bears the burden of establishing a causal link between a government policy or

  custom and the injury which is alleged. Byrd v. Clark, 783 F.3d 1002, 1008 (11th Cir. 1986).

  The Eleventh Circuit has held that supervisors who are not alleged to have personally

  participated in the constitutional violation which gave rise to the section 1983 action may

  nonetheless be liable for a constitutional deprivation “when there is a causal connection between

  the actions of a supervising official and the alleged constitutional deprivation.” Cottone v. Jenne,

  326 F.3d 1352, 1360-61 (11th Cir. 2003). Such a causal connection may be established: (i) by a

  history of widespread abuse which puts the supervisor on notice of the need to correct the

  deprivation and he fails to do so, (ii) when a supervisor’s “custom or policy . . . result[s] in

  deliberate indifference to constitutional rights,” or (iii) “when [the] facts support an inference

  that the supervisor directed the subordinates to act unlawfully or knew that the subordinates

  would act unlawfully and failed to stop them from doing so.” See Cottone, 326 F.3d at 1360-61

  (citations and internal quotation marks omitted).

          The Eleventh Circuit has rejected the idea that “financial considerations must be

  considered in determining reasonableness of inmates’ medical care to the extent that such

  rationale could ever be used by so-called ‘poor’ states to deny a prisoner the minimally adequate

  care to which he or she is entitled.” Harris v. Thigpen, 941 F.2d 1495, 1509 (11th Cir. 1991). In

  appropriate circumstances, deliberate indifference claims based on allegations of institutional



                                                      9
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 10 of 19



  “cost-cutting” are cognizable. See e.g., Walker v. Powell, 2007 WL 4303766 (N.D. Fla. Dec. 10,

  2007) (unrebuttable allegations that Plaintiff went from 180 to 140 lbs because prison meals

  were nutritionally inadequate due to cost-saving measures were sufficient to create a triable issue

  of fact).

          Here, the Second Amended Complaint states that Wexford intentionally implemented and

  condoned a policy or practice of cost-cutting measures that denied or delayed Cave’s medical

  treatment in life-threatening situations. Denying and delaying medical treatment is tantamount

  to “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 104; Washington v. Dugger,

  860 F.2d 1018, 1021 (11th Cir. 1988). Here, Wexford saved money by not providing medical

  care to Cave in the form of evaluations or pain medication. The clearest example of Wexford

  knowing its cost-cutting / profit-maximizing measures would hurt inmates in life-threatening

  situations is its refusal to provide or call ambulances for inmates. Ambulances are unique

  vehicles specifically designed to transport persons safely to places of treatment. They are able to

  expedite travel and shorten the delay to medical providers through the use of flashing warning

  lights and sirens. They are usually staffed by trained EMTs and are designed to provide medical

  treatment enroute to a hospital. Moreover, drivers of ambulances are knowledgeable as to the

  location of the hospital to which they are traveling.   Therefore, by refusing to provide

  ambulances in life-threatening situations, Wexford had to know it was deliberating denying or

  delaying inmates the life-saving treatment they needed. Wexford had to know its policy was

  subjecting inmates to extreme risk in their transportation, especially in this situation when Cave

  could not sit down and was put in a regular FDOC transport van that took two hours to get to a

  nearby hospital. Wexford knew that by cutting services and denying basic pain relief to inmates,

  inmates including Cave would suffer.




                                                   10
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 11 of 19



         Here, we do not have a “disagreement over a matter of medical judgment” or whether

  governmental actors should have employed additional forms of treatment, as argued by

  Wexford. See [DE 78] at 3 (emphasis added). This case is about the absence of judgment, the

  lack of any form of treatment, and the intentional delay in sending Cave to Jackson Memorial

  (the only place where he could receive the necessary treatment). Wexford’s duties were

  completely abrogated and services were simply not provided. The implementation and effects of

  an austere cost-cutting policy are evidenced by the absence or grossly inadequate treatment

  provided to Cave by Wexford’s employees across the board. Rowe immediately denied a valid

  claim even when Cave presented with lumps, abrasions, and other marks. Often, Wexford did

  not have key medical providers at the hospital. Even when these key medical providers were

  notified of Cave’s life-threatening situations, they either did not come to Everglades CI or they

  did not assess Cave. Basic pain relief medication was not provided, and saved Wexford money.

  The three-hour delay it took Gaxiola to arrive after being notified of Cave’s excessive bleeding

  on May 10, 2014 exemplifies a deliberate or wanton indifference to a patient’s basic medical

  needs. Louissant and Ortega refused Cave basic pain medication despite the fact that he recently

  had a surgery, was excessively bleeding from a colostomy bag (i.e. an open wound), and was in

  severe pain. Ortega, on his part, had Cave shackled to his infirmary bed, despite an opposite

  recommendation by a corrections officer, after Cave requested outside treatment. Cave also

  alleged that Wexford’s employees intended to cause Cave harm. Finally, the lack of a response

  to Cave’s grievances shows that Wexford condoned its employees’ actions. Cave’s factual

  assertions, and their permissible inferences, sufficiently plead a plausible claim for deliberate

  indifference against Wexford. Therefore, Defendant’s motion should be denied.




                                                   11
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 12 of 19



                 2.      A Six-Hour Denial or Delay of Medical Treatment is Sufficient to
                         Establish a Claim of Deliberate Indifference to Serious Medical Need.

         A six-hour denial or delay of medical treatment is sufficient to establish a claim of

  deliberate indifference to serious medical need. Brown v. Hughes, 894 F.2d 1533, 1538 (11th

  Cir. 1990) (approximate six-hour delay in medical treatment for “a serious and painful broken

  foot is sufficient to state a constitutional claim”). The Eleventh Circuit has provided guidance

  concerning the distinction between “deliberate indifference” and “mere negligence.” For

  instance, “an official acts with deliberate indifference when he knows that an inmate is in serious

  need of medical care, but he fails or refuses to obtain medical treatment for the inmate.”

  Lancaster v. Monroe County, 116 F.3d 1419, 1425 (11th Cir. 1997). Alternatively, “[e]ven

  where medical care is ultimately provided, a prison official may nonetheless act with deliberate

  indifference by delaying the treatment of serious medical needs, even for a period of hours,

  though the reason for the delay and the nature of the medical need is relevant in determining

  what type of delay is constitutionally intolerable.” McElligot v. Foley, 182 F.3d 1248, 1255 (11th

  Cir. 1999). A serious medical need is considered “one that has been diagnosed by a physician as

  mandating treatment or one that is so obvious that even a lay person would easily recognize the

  necessity for a doctor’s attention.” Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187

  (11th Cir. 1994).

         Here, Cave presented to the medical unit at Everglades CI with a serious medical need.

  There is no question that a metal object inserted into one’s rectum and residing in one’s abdomen

  presents a serious medical need. It was so obvious to Cave that, as soon as he recognized the

  localized pain, he immediately made his way to the medical unit. The serious medical need was

  so obvious that local law enforcement described the delay as being “wrong.” Rowe noted that

  Cave’s situation was “life-threatening.” Rowe notified Gaxiola that the situation was “life-



                                                  12
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 13 of 19



  threatening.” Moreover, in its analysis supporting its motion to dismiss, Wexford does not

  dispute that Cave presented with a serious medical need. See [DE 78].

         Cave inexplicably waited approximately six hours with this serious medical condition

  from when he arrived at the medical unit to when he left Everglades CI. He received no medical

  treatment during this delay and was denied an ambulance as result of the cost-cutting policy or

  practice of Wexford. It then took over two hours to get Cave to the emergency room,

  approximately 22 miles away. While he was being transported, Cave was not secured in the

  vehicle. Moreover, the swift action by the medical team at Jackson Memorial Hospital evidences

  the life-threatening nature of the situation. Finally, Cave was told by a doctor at Jackson

  Memorial Hospital that had he been brought to the emergency room sooner, his damages and

  injury would not have been as bad and his colostomy could have been avoided. Sadly, the denial

  or delay of treatment was not an isolated incident, as evidenced by what happened on May 10th,

  12th, and 13th. Cave’s allegations are more than sufficient to establish a claim of deliberate

  indifference to serious medical need. Count I was adequately plead; therefore, the Defendant’s

  motion to dismiss should be denied with respect to Count I.

         B.       Wexford Is Not Immune As It Acted In A Manner Exhibiting Wanton And
                  Willful Disregard of Plaintiff’s Human Rights And Safety.

         Wexford is not immune to Plaintiff’s negligence claims as it acted in a manner exhibiting

  wanton and willful disregard of Cave’s human rights and safety. Pursuant to Florida Statutes §

  768.28(9)(a):

         No officer, employee, or agent of the state or of any of its subdivisions shall be
         held personally liable in tort or named as a party defendant in any action for any
         injury or damage suffered as a result of any act, event, or omission of action in
         the scope of her or his employment or function, unless such officer, employee,
         or agent acted in bad faith or with malicious purpose or in a manner
         exhibiting wanton and willful disregard of human rights, safety, or property.
         However, such officer, employee, or agent shall be considered an adverse witness



                                                   13
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 14 of 19



         in a tort action for any injury or damage suffered as a result of any act, event, or
         omission of action in the scope of her or his employment or function. The
         exclusive remedy for injury or damage suffered as a result of an act, event, or
         omission of an officer, employee, or agent of the state or any of its subdivisions or
         constitutional officers shall be by action against the governmental entity, or the
         head of such entity in her or his official capacity, or the constitutional officer of
         which the officer, employee, or agent is an employee, unless such act or omission
         was committed in bad faith or with malicious purpose or in a manner exhibiting
         wanton and willful disregard of human rights, safety, or property.

  (emphasis added). Additionally, section 768.28(10)(a) states:

         Health care providers or vendors, or any of their employees or agents, that have
         contractually agreed to act as agents of the Department of Corrections to
         provide health care services to inmates of the state correctional system shall be
         considered agents of the State of Florida, Department of Corrections, for the
         purposes of this section, while acting within the scope of and pursuant to
         guidelines established in said contract or by rule. The contracts shall provide
         for the indemnification of the state by the agent for any liabilities incurred up to
         the limits set out in this chapter.

  (emphasis added). Here, the only guideline or duty alleged or discussed was Cave’s averment

  that Wexford was required pursuant to contract to provide medical and mental health care

  services to all persons confined in Everglades CI. See [DE 72] at ¶ 9; see also [DE 78]. Wexford

  has failed to argue that it or its employees acted within the scope of and pursuant to guidelines

  established in its contract with FDOC. See [DE 78. Moreover, it cannot. Discovery has not yet

  begun in this matter, and Wexford cannot assert in its initial responsive pleading that it acted

  within guidelines it fails to mention or of which the court is unaware.

         Cave has alleged sufficient facts showing that Wexford completely abrogated its

  contractual duty to provide medical services. See supra at 2-6. Cave alleged that the Wexford

  acted outside the scope of its duties. See supra at 6. Wexford’s attempt to reframe the issue as

  one of medical malpractice should also be denied. As stated above, this case is about the

  absence of judgment, the lack of any form of treatment, and the intentional delay in bringing

  Cave to the only place that could provide the necessary treatment. See supra at 11. Plaintiff’s



                                                   14
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 15 of 19



  claims are not that Wexford and its employees made a medical error, but that, for reasons

  unrelated to medical judgment or performance the defendants consciously chose not to provide

  the needed care. See Kellar v. Fla. Dep’t of Corr., 4:14-cv-84-RH-GRJ, 2015 U.S. Dist. LEXIS

  163636, *29 (N.D. Fl. Oct. 1, 2015). The key inquiry is whether the action arises out of any

  medical diagnosis, treatment, or care and if there is any doubt as to the applicability of such a

  statute, the question is generally resolved in favor of the claimant. J.B. v. Sacred Heart Hosp.,

  635 So. 2d 945, 946 (Fla. 1994) (finding that the negligent use of non-patient brother as a

  transporter for the patient not medical treatment). Here, medical treatment never began at the

  hands of Wexford or its employees on April 22, 2014. Wexford did not meet the simplest

  obligations to providing medical treatment (i.e. having medical providers actually go to work and

  meet with inmates) due to Wexford’s cost-cutting policy or practice. Cave suffered compensable

  harm as a result. The factual allegations and the reasonable inferences drawn therefrom evidence

  wanton and willful disregard of Cave’s human rights and safety.

         Wexford condoned its employees’ conduct as evidenced by its own policy to save as

  much money for profit and in its failure to investigate or answer Cave’s grievances. The denial

  and delay of medical treatment was not an isolated incident, and in the softest of terms is

  accurately described as “inadequate medical treatment.” Moreover, all factual assertions were

  incorporated into each count, putting Wexford on notice as to the nature of the claims. Wexford

  is therefore not immunized or entitled to hide its liability behind sections 768.28 and 766.106, or

  their notice provisions. For all the aforementioned reasons, the Court should deny Wexford’s

  motion to dismiss with respect to both counts.




                                                   15
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 16 of 19



          C.     Cave Asserted That All Conditions Precedent Had Been Satisfied Or
                 Waived.

          Cave asserted that all conditions precedent necessary to the filing of the action had been

  satisfied or waived, including but not limited to Cave complying with and exhausting all of his

  administrative remedies pursuant to the Prisoner Litigation Reform Act, 42 U.S.C. § 1997e(a). (¶

  34.)   Cave also asserted that the warden, corrections officers, and medical staff at Everglades CI

  did not answer his grievances. (¶ 110). As such, the Court must accept as true that Cave has filed

  multiple grievance, that his multiple grievances went unanswered, and that he has adequately

  exhausted his administrative remedies as required by law. The Court should not “assume” that

  Cave has failed to do so, as the Defendant asks. See [DE 78] at 22. The Defendant bears the

  burden of proving that the Plaintiff has failed to exhaust his available administrative remedies.

  Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). Discovery has just begun in this

  matter, and the Defendant has failed to make any factual assertions other than to cite statutes that

  the State of Florida requires an inmate grievance procedure. See [DE 78] at 18-19; see Turner v.

  Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008) (“First, the court looks to the factual allegations

  in the defendant’s motion to dismiss….”). The Defendant assumes that Everglades CI provides

  inmates with a proper grievance procedure simply because state law requires it. See [DE 78] at

  19 (“Each institution ensures all inmates have access to the grievance procedure, including

  providing assistance through the institution’s library if requested. See §33-103.001(2)”).

  Nowhere does the Defendant make any properly supported factual assertion that Cave failed to

  exhaust his remedies. Cave specifically asserted that he did exhaust his administrative remedies.

  Therefore, the Defendant’s motion should be denied.

          Moreover, the issue of whether notice under § 768.28(6)(a) was timely given should be

  raised by answer or judgment on the pleadings, not a motion to dismiss. Cabral v. City of Miami



                                                  16
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 17 of 19



  Beach, 76 So. 3d 324, 326 (Fla. 3d DCA 2011). Rule 1.120(c) of the Fla. R. Civ. P. further

  states that “[i]n pleading the performance or occurrence of conditions precedent, it is sufficient to

  aver generally that all conditions precedent have been performed or have occurred.” After the

  plaintiff alleges performance of conditions precedent to a lawsuit, the burden then shifts to the

  defendant to deny with specificity and particularity that the required notices were given, and to

  present this issue to the trial court in the context of a summary judgment motion or motion for

  judgment on the pleadings. Cabral, 76 So. 3d at 327. Wexford has failed to meet its burden,

  procedurally or factually. See [DE 78] at 18.

         D.      Cave Is Entitled To Punitive Damages.

         Cave is entitled to punitive damages in this matter as punitive damages could be awarded

  for reckless indifference to an inmate’s federal protected rights. See Smith v. Wade, 461 U.S. 30,

  51 (1983). Punitive damages may be awarded not only for “actual malicious intent,” but also for

  “recklessness” See id. at 49 (“While, arguendo, an intent standard may be easier to understand

  and apply to particular situations than a recklessness standard, we are not persuaded that a

  recklessness standard is too vague to be fair or useful”). “Outrageous,” “callous,” “repugnant,”

  and “reckless” are the proper adjectives used to describe the implementation of Wexford’s policy

  or practice in this matter. Aside from precedent, the Court could also apply the golden rule to

  these facts to assess whether Cave’s allegations have risen to a level justifying punitive damages.

  Had any nonincarcerated person found themselves in a situation where (i) they could not sit

  down, (ii) had abrasions and lumps on their body, and (iii) had intense pain coming from their

  rectum and abdomen areas, said person would obtain immediate medical treatment. No rational

  person would voluntarily wait over six hours before calling emergency responders. No rational

  person would choose a van over an ambulance. No rational person would choose a colostomy




                                                   17
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 18 of 19



  bag if they did not need one, or refuse to take pain medication if they were in intense pain and

  suffering. The fact that Cave was an inmate does not allow Wexford to subject him to these

  conditions simply to lower operating costs. As argued above, Cave has pled sufficient factual

  allegations to establish deliberate, wanton, and/or reckless indifference to justify a demand for

  punitive damages. Therefore, the Court should deny the Defendant’s motion to strike pursuant to

  Fed. R. Civ. P. 12(f).

  V.     CONCLUSION

         For all of the asserted facts and permissible inferences that must be construed in the

  Plaintiff’s favor, Cave has sufficiently plead a plausible claim for deliberate indifference and

  willful or wanton negligence. Cave sufficiently alleged that Wexford had a practice or policy of

  denying or delaying necessary medical treatment to save money and earn higher profit. Cave

  suffered from a serious, life-threatening medical condition. Taking into account his condition

  and needs, Wexford’s policy and actions were a deliberate and wanton infliction of pain. Many

  detailed assertions are made and causation is properly asserted in the pleadings. A reasonable

  inference can be made from the facts that any scienter element is also satisfied. Finally, Wexford

  was acting under color of authority by running the medical unit at Everglades CI on behalf of the

  FDOC. For the foregoing reasons, the Plaintiff requests that the Defendant’s motion to dismiss

  be denied with respect to all counts.




                                                   18
Case 1:18-cv-21587-UU Document 88 Entered on FLSD Docket 09/30/2018 Page 19 of 19



  Date: September 30, 2018                              Respectfully Submitted,
                                                        ALEX M. CAVE
                                                        By his attorney,

                                                        /s/ Emir Sehic
                                                        FL Bar #: 0108914
                                                        BBO# 687938
                                                        SEHIC LAW, PLLC
                                                        501 Main Street, Rte 6A
                                                        P.O. Box 2071
                                                        Dennis, MA 02638
                                                        Tel: (774) 722-5517
                                                        Fax: (774) 221-6001
                                                        esehic@sehiclaw.com


                                   CERTIFICATE OF SERVICE

          I hereby certify that this document was filed with the Clerk of Court through the
  CM/ECF system this September 30, 2018. I also certify that the foregoing document will be sent
  electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
  or in some other authorized manner for those counsel or parties who are not authorized to
  received electronic Notice of Electronic Filing.

                                                        /s/ Emir Sehic
                                                        FL Bar #: 0108914




                                                  19
